DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered.
The 112(b) and 112(d) rejections are withdrawn due to amendments. However, a new 101 rejection is made as discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the Subject Matter Eligibility Test entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1 and 17 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the Subject Matter Eligibility Test is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1 and 17 recite abstract limitations, including (or substantially similar to): “obtaining raw logging data for filtering of the raw logging data by the computer system; filtering invalid values, when present in the raw logging data, from the raw logging data to generate first filtered data; determining a spline function that best fits the first filtered data; identifying and removing outliers when present in the first filtered data by comparing the spline function to the first filtered data to generate second filtered data; and outputting at least the spline function and the second filtered data to a control system enabled for controlling a drilling rig for drilling of a wellbore.” Examiner notes that the data is output is merely for use in an operation and it is not a positive requirement of the claim that the adjustment actually occurs. Examiner further notes that the “control system” does not have to be a computer and can be a human since a person is enabled for controlling a drilling rig.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, other than reciting “by a processor” nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Furthermore, as discussed in MPEP §2106.04(a)(2)(III)(A), claims directed toward a mental process include claims to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Thus, the claim recites an abstract idea. 

If the claim recites a judicial exception in step 2A Prong One, the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 also recites the additional element of a computer system. Claim 17 also recites the additional elements of a computer system, a processor, and memory media.
The functions of the processor and the supporting system components (i.e. memory, computer system) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception (using additional elements A, B and C).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Regarding claims 2, 4, 5-7, 9, 12, 18, 20-23, 25, 28, the limitations of determining spline coefficients and knots based on the first filtered data; applying an adaptive standard deviation filter to the first filtered data, iteratively repeating the steps of determining the spline function that best fits the first filtered data and identifying and removing outliers, the second filtered data includes log data for the wellbore from a plurality of tool runs, and further comprising: from the log data, identifying first logging data for a first tool run in the plurality of tool runs; identifying respective subsequent logging data associated with subsequent tool runs; and normalizing the subsequent log data to the first log data; obtaining master reference log data for the wellbore, wherein the master reference log data indicative of stratigraphy of the wellbore, calculating and displaying an indication of an output correlation matrix; and determining a stratigraphic tie-in point for the second filtered data with respect to the master reference log data and the auxiliary reference log data, when present, for the amplitude normalization of the second filtered data, calculating a discrete misfit matrix and a misfit heatmap using the third amplitude normalization, each of which, under broadest reasonable interpretation, are further directed to a method encompassing a mental process, as described above in regards to claims 1 and 17. For the reasons described above with respect to claims 1 and 17 above, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Regarding claims 3, 8, 11, 15, 19, 24, 27, 31, further recite the invalid values include at least one of: a non-a-number (NaN) value; a zero value; a duplicate value; and an artificial value; identifying and importing reference log files containing input reference log data from at least one reference well for normalization; displaying the input reference log data using an alignment plot for visual inspection; determining the master reference log data from the input reference log data for use as a calibration standard; calculating reference offsets and reference scale factors for linear normalization of remaining input reference log data, when present, with respect to the master reference log data to generate auxiliary reference log data; calculating an amplitude normalization of the second filtered data with respect to the master reference log data and the auxiliary reference log data, when present, to generate first normalized data; and outputting at least the first normalized data to the control system, calculating the third amplitude normalization further comprises: calculating a first mean and a first standard deviation for a depth interval in the fourth filtered data; respectively calculating a second mean and a second standard deviation for the master reference log data and the auxiliary reference log data; and calculating an offset and a scale factor for the first mean and the first standard deviation with respect to an average of the second mean and the second standard deviation, based on the stratigraphic tie-in point, correlating measured depth in the second filtered data with true vertical depth based on the master reference log data and the auxiliary reference log data, when present, wherein the second filtered data is aligned in depth with the stratigraphy of the wellbore, which merely narrows the previously recited abstract idea limitations. For the reason described above with respect to claims 1 and 17 above, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Regarding claims 13, 14, 29, and 30, the recitation of the specific variable is insufficient as the recitation of the specific variables is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claims 1, and 17, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claims 10 and 26, further recite generating new logged data using a first log tool; applying the method of claim 1 to generate a second spline function and third filtered data from the new logged data; calculating a second amplitude normalization of the third filtered data to the second filtered data; concatenating the third filtered data to the second filtered data to generate fourth filtered data; and calculating a third amplitude normalization of the fourth filtered data to the master reference log data, are further directed to a method encompassing a mental process, as described above in regards to claims 1 and 17. For the reasons described above with respect to claims 1 and 17 above, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Furthermore, “continuing drilling of the wellbore” amounts to merely indicating a field of use or technological environment in which to apply a judicial exception, which does not amount to significantly more than the exception itself. (see MPEP 2106.05(h)).
Regarding claims 16 and 32, further recite updating a well plan for the wellbore with the second filtered data; and displaying an indication of the second filtered data to a user, are further directed to a method encompassing a mental process, as described above in regards to claims 1 and 17. For the reasons described above with respect to claims 1 and 17 above, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Furthermore, “drilling the wellbore using the control system” amounts to merely indicating a field of use or technological environment in which to apply a judicial exception, which does not amount to significantly more than the exception itself. (see MPEP 2106.05(h)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672